DETAILED ACTION
This Office Action is in response to the application filed on 07/08/2021. Claims 1-18 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added).Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-18 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12 of Patent US 10,573,460 B2. This is a statutory double patenting rejection since the claims directed to the same invention have in fact been patented.

Claims 1-18 are rejected on the grounds of statutory double patenting over claims 1-12 of Patent US 10,573,460 B2. The claims at issue are identical as shown below:

Claim 1 of Application 17/370,320
Claim 1 of US 10,573,460 B2
A multilayer ceramic electronic component comprising: a ceramic body including a dielectric layer; first and second internal electrodes disposed to face each other with the dielectric layer interposed therebetween in the ceramic body; and first and second external electrodes disposed on external surfaces of the ceramic body and electrically connected to the first and second internal electrodes, respectively, wherein:
A multilayer ceramic electronic component comprising: a ceramic body including a dielectric layer; first and second internal electrodes disposed to face each other with the dielectric layer interposed therebetween in the ceramic body; and first and second external electrodes disposed on external surfaces of the ceramic body and electrically connected to the first and second internal electrodes, respectively, wherein:
Claim 1 of Application 17/370,320
Claim 1 of US 10,573,460 B2
at least one selected from the group of the first and second external electrodes includes a first electrode layer including a first glass and a second electrode layer disposed on the first electrode layer and including a second glass,…See Examiner’s Note (first bullet)
at least one of the first or second external electrodes includes a first electrode layer including a first glass and a second electrode layer disposed on the first electrode layer and including a second glass
Claim 1 of Application 17/370,320
Claim 1 of US 10,573,460 B2
and the first glass contains barium-zinc (Ba—Zn)…See Examiner’s Note (second bullet)
and the first glass contains a larger amount of barium-zinc (Ba—Zn) than the second glass…
Claim 1 of Application 17/370,320
Claim 1 of US 10,573,460 B2
and the second glass contains silicon (Si)…See Examiner’s Note (third bullet)
and the second glass contains a larger amount of silicon (Si) than the first glass.
Claim 1 of Application 17/370,320
Claim 1 of US 10,573,460 B2
and wherein the second glass comprises a larger amount of silicon (Si) than the first glass.
and the second glass contains a larger amount of silicon (Si) than the first glass.
Claim 2 of Application 17/370,320
Claim 1 of US 10,573,460 B2
The multilayer ceramic electronic component of claim 1, wherein the first glass comprises a larger amount of barium-zinc (Ba—Zn) than the second glass.
…and the first glass contains a larger amount of barium-zinc (Ba—Zn) than the second glass…
Claim 3 of Application 17/370,320
Claim 2 of US 10,573,460 B2
The multilayer ceramic electronic component of claim 1, wherein: the second electrode layer comprises at least one selected from the group of zirconium (Zr) and dysprosium (Dy).
The multilayer ceramic electronic component of claim 1, wherein: the second electrode layer comprises at least one selected from the group of zirconium (Zr) and dysprosium (Dy).
Claim 4 of Application 17/370,320
Claim 2 of US 10,573,460 B2
The multilayer ceramic electronic component of claim 2, wherein: the second electrode layer comprises at least one selected from the group of zirconium (Zr) and dysprosium (Dy). …See Examiner’s Note (fourth bullet)
The multilayer ceramic electronic component of claim 1, wherein: the second electrode layer comprises at least one selected from the group of zirconium (Zr) and dysprosium (Dy).
Claim 5 of Application 17/370,320
Claim 3 of US 10,573,460 B2
The multilayer ceramic electronic component of claim 1, wherein: the second electrode layer comprises a larger amount of at least one selected from the group of zirconium (Zr) and dysprosium (Dy) than the first electrode layer.
The multilayer ceramic electronic component of claim 1, wherein: the second electrode layer comprises a larger amount of at least one selected from the group of zirconium (Zr) and dysprosium (Dy) than the first electrode layer.
Claim 6 of Application 17/370,320
Claim 3 of US 10,573,460 B2
The multilayer ceramic electronic component of claim 1, wherein: the second electrode layer comprises a larger amount of at least one selected from the group of zirconium (Zr) and dysprosium (Dy) than the first electrode layer.
The multilayer ceramic electronic component of claim 1, wherein: the second electrode layer comprises a larger amount of at least one selected from the group of zirconium (Zr) and dysprosium (Dy) than the first electrode layer.
Claim 7 of Application 17/370,320
Claim 4 of US 10,573,460 B2
The multilayer ceramic electronic component of claim 1, wherein: the first and second electrode layers extend from opposing end surfaces of the ceramic body in a length direction to top and bottom surfaces of the ceramic body, and the first electrode layer extends beyond the second electrode layer on the top and bottom surfaces of the ceramic body.
The multilayer ceramic electronic component of claim 1, wherein: the first and second electrode layers extend from opposing end surfaces of the ceramic body in a length direction to top and bottom surfaces of the ceramic body, and the first electrode layer extends beyond the second electrode layer on the top and bottom surfaces of the ceramic body.
Claim 8 of Application 17/370,320
Claim 5 of US 10,573,460 B2
The multilayer ceramic electronic component of claim 1, wherein: the first and second electrode layers extend from opposing end surfaces of the ceramic body in a length direction to top and bottom surfaces of the ceramic body, and the second electrode layer extends beyond the first electrode layer on the top and bottom surfaces of the ceramic body.

The multilayer ceramic electronic component of claim 1, wherein: the first and second electrode layers extend from opposing end surfaces of the ceramic body in a length direction to top and bottom surfaces of the ceramic body, and the second electrode layer extends beyond the first electrode layer on the top and bottom surfaces of the ceramic body.
Claim 9 of Application 17/370,320
Claim 6 of US 10,573,460 B2
The multilayer ceramic electronic component of claim 1, wherein the first electrode layer further comprises a conductive metal selected from the group consisting of copper (Cu), nickel (Ni), silver (Ag), and silver-palladium (Ag—Pd), and the second electrode layer further comprises a conductive metal selected from the group consisting of copper (Cu), nickel (Ni), silver (Ag), and silver-palladium (Ag—Pd).
The multilayer ceramic electronic component of claim 1, wherein the first electrode layer further comprises a conductive metal selected from the group consisting of copper (Cu), nickel (Ni), silver (Ag), and silver-palladium (Ag—Pd), and the second electrode layer further comprises a conductive metal selected from the group consisting of copper (Cu), nickel (Ni), silver (Ag), and silver-palladium (Ag—Pd).
Claim 10 of Application 17/370,320
Claim 7 of US 10,573,460 B2
The multilayer ceramic electronic component of claim 1, wherein at least one selected from the first and second external electrodes includes a plating layer disposed on the second electrode layer.
The multilayer ceramic electronic component of claim 1, wherein at least one selected from the first and second external electrodes includes a plating layer disposed on the second electrode layer.
Claim 11 of Application 17/370,320
Claim 8 of US 10,573,460 B2
A board for mounting of a multilayer ceramic electronic component, comprising: a printed circuit board including a plurality of electrode pads disposed thereon; and a multilayer ceramic electronic component mounted on the printed circuit board, wherein: the multilayer ceramic electronic component includes a ceramic body including a dielectric layer, first and second internal electrodes disposed to face each other with the dielectric layer interposed therebetween in the ceramic body, and first and second external electrodes disposed on external surfaces of the ceramic body and electrically connected to the first and second electrodes, respectively,
A board for mounting of a multilayer ceramic electronic component, comprising: a printed circuit board including a plurality of electrode pads disposed thereon; and a multilayer ceramic electronic component mounted on the printed circuit board, wherein: the multilayer ceramic electronic component includes a ceramic body including a dielectric layer, first and second internal electrodes disposed to face each other with the dielectric layer interposed therebetween in the ceramic body, and first and second external electrodes disposed on external surfaces of the ceramic body and electrically connected to the first and second electrodes, respectively,
Claim 11 of Application 17/370,320
Claim 8 of US 10,573,460 B2
at least one selected from the group of the first and second external electrodes includes a first electrode layer including a first glass and a second electrode layer disposed on the first electrode layer and including a second glass,…See Examiner’s Note (first bullet)
at least one of the first or second external electrodes includes a first electrode layer including a first glass and a second electrode layer disposed on the first electrode layer and including a second glass,
Claim 11 of Application 17/370,320
Claim 8 of US 10,573,460 B2
and the first glass contains barium-zinc (Ba—Zn)…See Examiner’s Note (second bullet)
and the first glass contains a larger amount of barium-zinc (Ba—Zn) than the second glass…
Claim 11 of Application 17/370,320
Claim 8 of US 10,573,460 B2
and the second glass contains silicon (Si)…See Examiner’s Note (third bullet)
and the second glass contains a larger amount of silicon (Si) than the first glass.
Claim 11 of Application 17/370,320
Claim 8 of US 10,573,460 B2
and wherein the second glass comprises a larger amount of silicon (Si) than the first glass.
and the second glass contains a larger amount of silicon (Si) than the first glass.
Claim 12 of Application 17/370,320
Claim 8 of US 10,573,460 B2
The board of claim 11, wherein: the first glass comprises a larger amount of barium-zinc (Ba—Zn) than the second glass.
…and the first glass contains a larger amount of barium-zinc (Ba—Zn) than the second glass…
Claim 13 of Application 17/370,320
Claim 9 of US 10,573,460 B2
The board of claim 11, wherein: the second electrode layer contains at least one selected from the group of zirconium (Zr) and dysprosium (Dy).
The board of claim 8, wherein: the second electrode layer contains at least one selected from the group of zirconium (Zr) and dysprosium (Dy).
Claim 14 of Application 17/370,320
Claim 9 of US 10,573,460 B2
The board of claim 12, wherein: the second electrode layer contains at least one selected from the group of zirconium (Zr) and dysprosium (Dy). …See Examiner’s Note (fourth bullet)
The board of claim 8, wherein: the second electrode layer contains at least one selected from the group of zirconium (Zr) and dysprosium (Dy).
Claim 15 of Application 17/370,320
Claim 10 of US 10,573,460 B2
The board of claim 11, wherein: the second electrode layer contains a larger amount of at least one selected from the group of zirconium (Zr) and dysprosium (Dy) than the first electrode layer.
The board of claim 8, wherein: the second electrode layer contains a larger amount of at least one selected from the group of zirconium (Zr) and dysprosium (Dy) than the first electrode layer.
Claim 16 of Application 17/370,320
Claim 10 of US 10,573,460 B2
The board of claim 12, wherein: the second electrode layer contains a larger amount of at least one selected from the group of zirconium (Zr) and dysprosium (Dy) than the first electrode layer. …See Examiner’s Note (fourth bullet)
The board of claim 8, wherein: the second electrode layer contains a larger amount of at least one selected from the group of zirconium (Zr) and dysprosium (Dy) than the first electrode layer.
Claim 17 of Application 17/370,320
Claim 11 of US 10,573,460 B2
The board of claim 11, wherein: the first and second electrode layers extend from opposing end surfaces of the ceramic body in a length direction to top and bottom surfaces of the ceramic body, and the first electrode layer extends beyond the second electrode layer on the top and bottom surfaces of the ceramic body.
The board of claim 8, wherein: the first and second electrode layers extend from opposing end surfaces of the ceramic body in a length direction to top and bottom surfaces of the ceramic body, and the first electrode layer extends beyond the second electrode layer on the top and bottom surfaces of the ceramic body.
Claim 18 of Application 17/370,320
Claim 12 of US 10,573,460 B2
The board of claim 11, wherein: the first and second electrode layers are disposed to extend from opposing end surfaces of the ceramic body in a length direction to top and bottom surfaces of the ceramic body, and the second electrode layer extends beyond the first electrode layer on the top and bottom surfaces of the ceramic body.
The board of claim 8, wherein: the first and second electrode layers are disposed to extend from opposing end surfaces of the ceramic body in a length direction to top and bottom surfaces of the ceramic body, and the second electrode layer extends beyond the first electrode layer on the top and bottom surfaces of the ceramic body



Examiner’s Note
The following are the bullets indicated in the respective limitations:
Applicant details the limitation “at least one selected from the group of the first and second external electrodes” in claims 1 and 11 as an optional limitation condition between the “first external electrode” OR the “second external electrode”.
The limitation “and the first glass contains barium-zinc (Ba—Zn)” in claims 1 and 11 in embedded within the limitation “and the first glass contains a larger amount of barium-zinc (Ba—Zn) than the second glass” in claims 1 and 8 of US 10,573,460 B2. Therefore, the limitations of claims 1 and 11 are identical to the limitation phrases of claims 1 and 8 of US 10,573,460 B2.
The limitation “and the second glass contains silicon (Si)” in claims 1 and 11 in embedded within the limitation “and the second glass contains a larger amount of silicon (Si) than the first glass” in claims 1 and 8 of US 10,573,460 B2. Therefore, the limitations of claims 1 and 11 are identical to the limitation phrases of claims 1 and 8 of US 10,573,460 B2.
Double Patenting rejection is still maintained even though Application claims 4, 14, and 16 has a different claim tree dependency than claims 2, 9, and 10 of US 10,573,460 B2. The cited claims in both the Application and US 10,573,460 B2 are still dependent on the respective base independent claims without breaking the dependency of the claim tree, as illustrated below.

    PNG
    media_image1.png
    277
    81
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    113
    591
    media_image2.png
    Greyscale

			

Nonstatutory Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-18 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-12, 15, and 18 of Patent US 11,069,481 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because as shown below:

Claim 1 of Application 17/370,320
Claim 1 of US 11,069,481 B2
A multilayer ceramic electronic component comprising: a ceramic body including a dielectric layer; first and second internal electrodes disposed to face each other with the dielectric layer interposed therebetween in the ceramic body; and first and second external electrodes disposed on external surfaces of the ceramic body and electrically connected to the first and second internal electrodes, respectively, wherein:
A multilayer ceramic electronic component comprising: a ceramic body including a dielectric layer; first and second internal electrodes disposed to face each other with the dielectric layer interposed therebetween in the ceramic body; and first and second external electrodes disposed on external surfaces of the ceramic body and electrically connected to the first and second internal electrodes, respectively, wherein:
Claim 1 of Application 17/370,320
Claim 1 of US 11,069,481 B2
at least one selected from the group of the first and second external electrodes includes a first electrode layer including a first glass and a second electrode layer disposed on the first electrode layer and including a second glass,
at least one selected from the group of the first and second external electrodes includes a first electrode layer including a first glass and a second electrode layer disposed on the first electrode layer and including a second glass,
Claim 1 of Application 17/370,320
Claim 1 of US 11,069,481 B2
and the first glass contains barium-zinc (Ba—Zn) and the second glass contains silicon (Si),
the first glass contains barium-zinc (Ba—Zn) and the second glass contains silicon (Si),
Claim 1 of Application 17/370,320
Claim 15 of US 11,069,481 B2
and wherein the second glass comprises a larger amount of silicon (Si) than the first glass.
The multilayer ceramic electronic component of claim 1, wherein the second glass comprises a larger amount of silicon (Si) than the first glass.
Claim 2 of Application 17/370,320
Claim 2 of US 11,069,481 B2
The multilayer ceramic electronic component of claim 1, wherein the first glass comprises a larger amount of barium-zinc (Ba—Zn) than the second glass.
The multilayer ceramic electronic component of claim 1, wherein the first glass comprises a larger amount of barium-zinc (Ba—Zn) than the second glass, and the second glass comprises a larger amount of silicon (Si) than the first glass.
Claim 3 of Application 17/370,320
Claim 1 of US 11,069,481 B2
The multilayer ceramic electronic component of claim 1, wherein: the second electrode layer comprises at least one selected from the group of zirconium (Zr) and dysprosium (Dy).
…and the second electrode layer comprises dysprosium (Dy).
Claim 4 of Application 17/370,320
Claim 1 of US 11,069,481 B2
The multilayer ceramic electronic component of claim 2, wherein: the second electrode layer comprises at least one selected from the group of zirconium (Zr) and dysprosium (Dy).
…and the second electrode layer comprises dysprosium (Dy).
Claim 5 of Application 17/370,320
Claim 3 of US 11,069,481 B2
The multilayer ceramic electronic component of claim 1, wherein: the second electrode layer comprises a larger amount of at least one selected from the group of zirconium (Zr) and dysprosium (Dy) than the first electrode layer.
The multilayer ceramic electronic component of claim 1, wherein: the second electrode layer comprises a larger amount of dysprosium (Dy) than the first electrode layer.
Claim 6 of Application 17/370,320
Claim 3 of US 11,069,481 B2
The multilayer ceramic electronic component of claim 1, wherein: the second electrode layer comprises a larger amount of at least one selected from the group of zirconium (Zr) and dysprosium (Dy) than the first electrode layer.
The multilayer ceramic electronic component of claim 1, wherein: the second electrode layer comprises a larger amount of dysprosium (Dy) than the first electrode layer.
Claim 7 of Application 17/370,320
Claim 4 of US 11,069,481 B2
The multilayer ceramic electronic component of claim 1, wherein: the first and second electrode layers extend from opposing end surfaces of the ceramic body in a length direction to top and bottom surfaces of the ceramic body, and the first electrode layer extends beyond the second electrode layer on the top and bottom surfaces of the ceramic body.
The multilayer ceramic electronic component of claim 1, wherein: the first and second electrode layers extend from opposing end surfaces of the ceramic body in a length direction to top and bottom surfaces of the ceramic body, and the first electrode layer extends beyond the second electrode layer on the top and bottom surfaces of the ceramic body.
Claim 8 of Application 17/370,320
Claim 5 of 11,069,481 B2
The multilayer ceramic electronic component of claim 1, wherein: the first and second electrode layers extend from opposing end surfaces of the ceramic body in a length direction to top and bottom surfaces of the ceramic body, and the second electrode layer extends beyond the first electrode layer on the top and bottom surfaces of the ceramic body.

The multilayer ceramic electronic component of claim 1, wherein: the first and second electrode layers extend from opposing end surfaces of the ceramic body in a length direction to top and bottom surfaces of the ceramic body, and the second electrode layer extends beyond the first electrode layer on the top and bottom surfaces of the ceramic body.
Claim 9 of Application 17/370,320
Claim 6 of US 11,069,481 B2
The multilayer ceramic electronic component of claim 1, wherein the first electrode layer further comprises a conductive metal selected from the group consisting of copper (Cu), nickel (Ni), silver (Ag), and silver-palladium (Ag—Pd), and the second electrode layer further comprises a conductive metal selected from the group consisting of copper (Cu), nickel (Ni), silver (Ag), and silver-palladium (Ag—Pd).
The multilayer ceramic electronic component of claim 1, wherein the first electrode layer further comprises a conductive metal selected from the group consisting of copper (Cu), nickel (Ni), silver (Ag), and silver-palladium (Ag—Pd), and the second electrode layer further comprises a conductive metal selected from the group consisting of copper (Cu), nickel (Ni), silver (Ag), and silver-palladium (Ag—Pd).
Claim 10 of Application 17/370,320
Claim 7 of US 11,069,481 B2
The multilayer ceramic electronic component of claim 1, wherein at least one selected from the first and second external electrodes includes a plating layer disposed on the second electrode layer.
The multilayer ceramic electronic component of claim 1, wherein at least one selected from the first and second external electrodes includes a plating layer disposed on the second electrode layer.
Claim 11 of Application 17/370,320
Claim 8 of US 11,069,481 B2
A board for mounting of a multilayer ceramic electronic component, comprising: a printed circuit board including a plurality of electrode pads disposed thereon; and a multilayer ceramic electronic component mounted on the printed circuit board, wherein: the multilayer ceramic electronic component includes a ceramic body including a dielectric layer, first and second internal electrodes disposed to face each other with the dielectric layer interposed therebetween in the ceramic body, and first and second external electrodes disposed on external surfaces of the ceramic body and electrically connected to the first and second electrodes, respectively,
A board for mounting of a multilayer ceramic electronic component, comprising: a printed circuit board including a plurality of electrode pads disposed thereon; and a multilayer ceramic electronic component mounted on the printed circuit board, wherein: the multilayer ceramic electronic component includes a ceramic body including a dielectric layer, first and second internal electrodes disposed to face each other with the dielectric layer interposed therebetween in the ceramic body, and first and second external electrodes disposed on external surfaces of the ceramic body and electrically connected to the first and second electrodes, respectively,
Claim 11 of Application 17/370,320
Claim 8 of US 11,069,481 B2
at least one selected from the group of the first and second external electrodes includes a first electrode layer including a first glass and a second electrode layer disposed on the first electrode layer and including a second glass,
at least one of the first or second external electrodes includes a first electrode layer including a first glass and a second electrode layer disposed on the first electrode layer and including a second glass,
Claim 11 of Application 17/370,320
Claim 8 of US 11,069,481 B2
and the first glass contains barium-zinc (Ba—Zn) and the second glass contains silicon (Si),
the first glass contains barium-zinc (Ba—Zn) and the second glass contains silicon (Si),
Claim 11 of Application 17/370,320
Claim 18 of US 11,069,481 B2
and wherein the second glass comprises a larger amount of silicon (Si) than the first glass.
The board for mounting of a multilayer ceramic electronic component of claim 8, wherein the second glass comprises a larger amount of silicon (Si) than the first glass.
Claim 12 of Application 17/370,320
Claim 9 of US 11,069,481 B2
The board of claim 11, wherein: the first glass comprises a larger amount of barium-zinc (Ba—Zn) than the second glass.
The board of claim 8, wherein: the first glass comprises a larger amount of barium-zinc (Ba—Zn) than the second glass, and the second glass comprises a larger amount of silicon (Si) than the first glass.
Claim 13 of Application 17/370,320
Claim 8 of US 11,069,481 B2
The board of claim 11, wherein: the second electrode layer contains at least one selected from the group of zirconium (Zr) and dysprosium (Dy).
…and the second electrode layer contains dysprosium (Dy).
Claim 14 of Application 17/370,320
Claim 8 of US 11,069,481 B2
The board of claim 12, wherein: the second electrode layer contains at least one selected from the group of zirconium (Zr) and dysprosium (Dy).
…and the second electrode layer contains dysprosium (Dy).
Claim 15 of Application 17/370,320
Claim 10 of US 11,069,481 B2
The board of claim 11, wherein: the second electrode layer contains a larger amount of at least one selected from the group of zirconium (Zr) and dysprosium (Dy) than the first electrode layer.
The board of claim 8, wherein: the second electrode layer contains a larger amount of dysprosium (Dy) than the first electrode layer.
Claim 16 of Application 17/370,320
Claim 10 of US 11,069,481 B2
The board of claim 12, wherein: the second electrode layer contains a larger amount of at least one selected from the group of zirconium (Zr) and dysprosium (Dy) than the first electrode layer.
The board of claim 8, wherein: the second electrode layer contains a larger amount of dysprosium (Dy) than the first electrode layer.
Claim 17 of Application 17/370,320
Claim 11 of US 11,069,481 B2
The board of claim 11, wherein: the first and second electrode layers extend from opposing end surfaces of the ceramic body in a length direction to top and bottom surfaces of the ceramic body, and the first electrode layer extends beyond the second electrode layer on the top and bottom surfaces of the ceramic body.
The board of claim 8, wherein: the first and second electrode layers extend from opposing end surfaces of the ceramic body in a length direction to top and bottom surfaces of the ceramic body, and the first electrode layer extends beyond the second electrode layer on the top and bottom surfaces of the ceramic body.
Claim 18 of Application 17/370,320
Claim 12 of US 11,069,481 B2
The board of claim 11, wherein: the first and second electrode layers are disposed to extend from opposing end surfaces of the ceramic body in a length direction to top and bottom surfaces of the ceramic body, and the second electrode layer extends beyond the first electrode layer on the top and bottom surfaces of the ceramic body.
The board of claim 8, wherein: the first and second electrode layers are disposed to extend from opposing end surfaces of the ceramic body in a length direction to top and bottom surfaces of the ceramic body, and the second electrode layer extends beyond the first electrode layer on the top and bottom surfaces of the ceramic body
See Examiner’s Bullet Note Regarding double patenting rejection of claim 16.




Examiner’s Notes
 Any claim(s) presented in a continuation or divisional application that are anticipated by, or rendered obvious over, the claims of the parent application may be subject to a double patenting rejection when the restriction requirement is withdrawn in the parent application. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129,131-32 (CCPA 1971) and MPEP § 821.04.
Application 16/669,911 (US 11,069,481 B2) was not subjected to a restriction, therefore, Application 16/669,911 does not fall under the prohibition of 35 U.S.C. 121. That being the case, application 17/370,320, though being a Continuity of Application 16/669,911 will be subject to Double Patenting rejection. See MPEP § 804.01.
In addition, it is clear that all the elements of application independent claim 1 and claims 1-18 are to be found in independent claims 1-12, 15, and 18 of US 11,069,481 B2 (as the application patent claims fully encompasses claims 1-12, 15, and 18 of US 11,069,481 B2). The difference between the application claims 1-18 with claims 1-12, 15, and 18 of US 11,069,481 B2 lies in the fact that independent claims 1 and 8 of US 11,069,481 B2 includes the narrower limitation (“and the second electrode layer comprises dysprosium (Dy)”) and is thus more specific. Thus, the invention of claims 1-12, 15, and 18 of US 11,069,481 B2 is in effect a “species” of the “generic” invention of the application claims 1-18. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claims 1-18 are anticipated by claims 1-12, 15, 18 of US 11,069,481 B2, it is not patentably distinct from claims 1-12, 15, 18 of US 11,069,481 B2.

The following is the bullet indicated in the limitation of claim 16:
Double Patenting rejection is still maintained even though Application claim 16 has a different claim tree dependency than claim 10 of US 11,069,481 B2. The cited claims in both the Application and US 11,069,481 B2 are still dependent on the respective base independent claims without breaking the dependency of the claim tree, as illustrated below.

    PNG
    media_image1.png
    277
    81
    media_image1.png
    Greyscale
	
    PNG
    media_image3.png
    160
    761
    media_image3.png
    Greyscale


	
Claim Objections
The following claims are objected to under 37 CFR 1.75 as being a substantial duplicate claims:
Claim 6 is duplicate of claim 5.

When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).

	Appropriate action is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847 

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847